Mr. Justice Dever delivered the opinion of the court. 5. Street railroads, § 135*—when negligence of driver of wagon struck while crossing tracks and injuring occupant is question for jury. In an action to recover for personal injuries to one struck by a street car while crossing the track in a wagon driven by another, the question of the driver’s negligence is for the jury. 6. Appeal and error, § 1543*—when faulty instruction on credibility of plaintiff as witness is harmless error. While an instruction that the jury shall treat the plaintiff in the same' way and subject him to the same tests as are legally applied to other witnesses is, when disconnected from other instructions, faulty, it is not reversible error where, by instructions tendered by defendant which are to be considered in connection therewith, the jury are instructed to take into consideration plaintiff’s interest, but that otherwise his testimony is to be treated in the same way and subjected to the same tests as that of other witnesses. 7. Instructions, § 90*—propriety of instruction on not considering statements of witnesses made out of cou/rt. An instruction to the effect that the jury cannot consider statements made by witnesses out of court except in so far as such statements tend to affect the credibility of the witnesses making them is not erroneous except as applied to plaintiff’s own testimony. 8. Evidence, § 177*—what is effect of statements of witnesses out of court as admissions binding party. Statements of witnesses out of court are not to be regarded as admissions binding upon the interest of a party who has in no way directed the making of the statements. . 9. Witnesses, § 342*—when evidence of contradictory statements of witness out of court is admissible. Generally, evidence of a contradictory statement of a witness out of court is admissible solely for the purpose of showing that he has made statements tending in some material way to contradict his testimony. 10. Appeal and error, § 1543*-—when instruction on not considering statements of witnesses out of court except on question of credibility and not excluding plaintiff is harmless error. An instruction that the jury cannot consider statements made by witnesses out of court except in so far as such statements tend to affect the credibility of the witnesses making them is not reversible error for failing to exclude the plaintiff from its application, where the evidence does not tend to show that he made statements out of court or on a former trial which materially contradicted his testimony in the last trial. 11. Street railroads, § 131*—what evidence does not contradict testimony of plaintiff on former trial as to distance car was away. In an action to recover for personal injuries through being struck by a street car, evidence of plaintiff on the first trial that at a certain time the car was 4 or 5 blocks away is not materially contradicted by his evidence on the second trial that at such time the car was far away. 12. Street railroads, § 152*—when error in instruction on operation of street ear is not ground for reversal. In an action to recover for personal injuries through being struck by a street car while an instruction that “while the law does not regulate the precise rate of speed at which a street car must be run under given circumstances, it does however require that said cars be operated with reasonable care so as to prevent them from injuring others lawfully using the streets in which said cars are being operated,” is, standing alone, subject to the construction that if defendant had operated its cars with reasonable care, plaintiff’s injuries could have been avoided, it is not ground for reversal where other instructions correctly state the duty which the law imposed upon defendant in the circumstances, in such a manner that the jury could not have been misled. 13. Appeal and error, § 1523*—when inaccuracies in instructions are not ground for reversal. Inaccuracies in some of a number of instructions are not ground for reversal, if the jury were not misled thereby when the instructions were read together. 14. Jury—what is effect of answer of juror to question as to interest in similar case. Failure of a juror, when asked whether he or any of his relatives had ever been in a street car accident and whether he or they .had ever been interested “in a case of this kind,” to disclose that his wife had met with an accident on a sidewalk and had settled a claim therefor with the city does not render his negative reply to such questions untrue. 15. Damages, § 112*—when verdict in personal injury action is not excessive. A verdict for $10,000' for injuries to a healthy boy of 18, whereby he received" two head wounds, one of which necessitated trepanning, causing him to remain in the hospital 3 weeks and resulting in necrosis of the bone and epileptic seizures and impairing his ability to earn a livelihood, is not excessive.